PER CURIAM.
The case is here upon a writ of error to review a judgment of the Municipal Court in favor of defendant in error. The facts are these:
Defendant in error, whom we shall call plaintiff, agreed to sell and deliver to plaintiff in error, whom we shall call defendant, a carload of turkeys. The price per pound was based upon grades. Upon arrival of the car, defendant, made a superficial examination, and, without more, delivered to plaintiff cheek for the price of the turkeys on the basis of plaintiff’s grading. The same afternoon defendant discovered that the turkeys were not up to grade, and notified plain tiff accordingly and directed him not to cash the cheek. Defendant thereupon had the turkeys regraded by an expert grader, and immediately advised plaintiff of the result of this regrading, and at the same time mailed to him a cheek for a smaller amount than the first check, and marked on the cheek “Payment in full on ear F. G. E. 35188,” which was the ear in which the turkeys had been delivered. Plaintiff received the check, cashed it, and later informed defendant that *883it would not be accepted in full payment. The action below resulted.
The question which we have to decide is whether the acceptance and cashing by the plaintiff of defendant’s check marked “Payment in full” constituted under the circumstances an accord and satisfaction. We think it did, and that the ease is controlled by Andrews v. Haller Wall Paper Co., 32 App. D. C. 392, 16 Ann. Cas. 192, in which the subject is fully discussed and to which we refer as expressing our views of the applicable law in the case at bar.
Reversed and remanded for a new trial in accordance with this decision.
Reversed and remanded.